DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 12/17/21.  Claims 1, 3, 5-7, 9-10, 12, 14-16, and 18 were amended; claims 2, 4, 11, and 13 were cancelled.  Claims 1, 3, 5-10, 12, and 14-18 are presently pending and are presented for examination.

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 12/17/21, with respect to the objection to claim 10 have been fully considered and are persuasive.  The objection to claim 10 has been withdrawn. 
Applicant’s arguments, see page 7 of Remarks, filed 12/17/21, with respect to the rejections of claims 1-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-18 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pages 7-8 of Remarks, filed 12/17/21, with respect to the rejections of claims 1-3, 5-12, and 14-18 under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0101734 to Jung et al. (“Jung”) have been fully considered and are persuasive.  The rejections of claims 1-3, 5-12, and 14-18 under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0101734 to Jung et al. (“Jung”) have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-10, 12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3, and 5-10, 12, and 14-18,
As persuasively argued by Applicant in pages 6-7 of Remarks filed 12/17/21, the newly amended claims overcome all previous grounds of rejection under 35 U.S.C. 112(b), as well as the rejections under 35 U.S.C. 102(a)(1) in view of Jung (US Pub. 2017/0101734).  In particular, newly amended independent claims 1 and 10 incorporate the allowable subject matter of (now canceled) claims 4 and 13, respectively, now reciting that the circulation and filtering device comprises:
“a skirt structure disposed on a first end of the filtering body adjacent to the circulating water cavity, wherein the skirt structure is arranged to extend into the circulating water cavity and in communication with the circulating water cavity, and a diameter of the skirt structure gradually increases in a direction from the filtering assembly toward the circulating water cavity”.
The closest prior art reference, Jung (US Pub. 2017/0101734), discloses a circulating and filtering device of a washing machine, comprising: a circulation pump assembly (including circulation pump 34) comprising an intake water cavity (32, via 32a) and a circulating water cavity (interior of 32d) that is in communication with the intake water cavity [see Fig. 6; ¶0035, ¶0045, ¶0047]; and a filtering assembly (including filter body 38) disposed in the intake water cavity and is rotatably connected to the circulating pump assembly (at 32b) [see Fig. 6; ¶0045], wherein the filtering assembly comprises a a skirt structure disposed on a first end of the filtering body adjacent to the circulating water cavity, wherein the skirt structure is arranged to extend into the circulating water cavity and in communication with the circulating water cavity, and a diameter of the skirt structure gradually increases in a direction from the filtering assembly toward the circulating water cavity, as defined by claim 1.  Additional cited prior art reference US Pub. 2008/0276657 to Kim et al. (hereafter “Kim”) teaches a circulating and filtering device comprising a filter (60) with a trumpet shape and with wing parts (62) extending radially from the core portion of the filter [see Fig. 6-7; ¶0069].  However, the filter (60) of Kim does not rotate and the skirt structure thereof does not extend into the circulating water cavity; moreover the scope of the particular shape of the filter of Kim is to gather foreign substances contained in the washing water into one spot.  Thus one having ordinary skill in the art at the time of filing would not have considered combining the teachings of Jung and Kim to arrive at the specifically configured device defined by independent claims 1 and 10.  Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of the circulating and filtering device defined by newly amended independent claims 1 and 10.  For at least the above reasons, independent claims 1 and 10 (and therefore dependent claims 3, 5-9, 12, 14-18) are in condition for allowance.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711